Citation Nr: 1631332	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-02 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for bilateral hearing loss on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a compensable rating for bilateral hearing loss.

In a June 2013 rating decision, the RO increased the assigned rating for hearing loss to 10 percent effective September 30, 2010.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in April 2014.  A copy of the hearing transcript is of record.  In June 2014, the Board denied a higher schedular rating for hearing loss, but remanded the claim for consideration of a higher rating on an extraschedular basis.

In February 2015, the claim returned to the Board, which granted a 20 percent rating on an extraschedular basis.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court preserved the higher 20 percent rating but otherwise remanded the matter back to the Board in March 2016 for further action.

In its February 2015 decision, the Board also remanded a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  That claim was granted in a February 2016 rating decision, which awarded a TDIU effective from February 1, 2013, the date following the last date the Veteran worked.  This represents a full grant of the TDIU benefit, and therefore it is no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

Bilateral hearing loss does not cause marked interference with occupational functioning beyond that contemplated by the degree of impairment associated with the current 20 percent extraschedular rating.


CONCLUSION OF LAW

The criteria for a rating higher than the currently assigned 20 percent extraschedular rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Extraschedular Rating

As noted in the February 2015 decision, hearing impairment is evaluated by mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85 (2015).

Disability ratings are to be based, as far as practicable, upon the average impairment of earning capacity.  38 C.F.R. § 3.321(b)(1) (2015).  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The Board previously determined that a 20 percent rating on an extraschedular basis was appropriate in this case.  Therefore, the only determination to be made is whether a higher extraschedular rating is warranted.

The Veteran has reported concerns about safety, to include while driving and the safety of his wife.  For example, when his wife had fallen and called for help, he was unable to hear her.  On VA examination in April 2013, the examiner opined that functional impairments due to hearing loss included the risk of developing depression due to communication challenges; noting that the Veteran's word recognition ability was "only fair at best with amplification."  The examiner also agreed with the Veteran's safety concerns, such as being able to hear smoke alarms.  Finally, the examiner expressed concern over the "potential sedentary factor due to an unwillingness to participate as much in social experiences because of communication challenges in noise."

The Veteran contends, in particular, that hearing loss has a pronounced effect on his ability to function in occupational and social settings.  During his hearing before the undersigned, he reported exceptional difficulty in understanding speech.  He stated that while the use of hearing aids does increase hearing acuity, they did not aid in speech discrimination - a fact confirmed by the April 2013 VA examiner.  The Veteran also stated that as a result of increased speech discrimination deficits, he "lost self-confidence in being a judge," his former occupation, and described in detail how the loss of effective stereo hearing affected activities of daily living.  The Veteran reported that the loss of stereo hearing was exceptionally difficult as it made daily life more challenging in locating the source of sounds, to include a ringing phone or his wife's voice, and was implicated in his unique pattern of poor speech discrimination. 

More recently, an April 2015 VA examiner also noted that the Veteran worked as a judge.  His hearing loss resulted in difficulty understanding testimony from witnesses.  Women, children, and other soft-spoken witnesses were the most difficult to understand.  The Veteran indicated he would have to sit directly next to the witness to understand them, and even then would have to sometimes resort to passing notes.  This behavior made claimants uncomfortable.  The Veteran noted that he could also not monitor his own voice level.  An April 2015 private opinion made similar findings, also noting that, as a result of his hearing impairment, the Veteran was not able to hear and decide as many cases each month, thus decreasing his level of productivity.

The Veteran has presented credible evidence showing that despite hearing aids, his hearing was still limited such that he was unable to converse accurately with others in his work environment, which presents a unique work impairment not contemplated by the schedular criteria.  The schedular criteria do not consider the significant effects of asymmetrically reduced hearing acuity, combined with heavily compromised speech recognition, on the Veteran's former occupation as an Administrative Law Judge (ALJ) with the Social Security Administration (SSA) - where his pattern of poor word recognition (unbenefited by the use of hearing aids) was especially disabling to the extent that his employment was highly dependent on exceptional oral and aural communication skills.

However, the Board previously determined that a 20 percent rating was appropriate in this case.  The evidence in this case, to include that received after the JMR, supports a finding of marked occupational interference, but does not show additional interference beyond that recognized by the current 20 percent extraschedular rating. 

Regarding the assignment of a particular extraschedular rating, because the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case.  Kuppamala v. McDonald, 27 Vet. App. 447, 454 n.7 (2015) (emphasis in original); see also Floyd v. Brown, 9 Vet. App. 88, 97 (1996).  Nevertheless, the Board has the requisite experience necessary to assign an extraschedular rating.  Kuppamala at 457.  In light of the documented occupational impairment indicated by the evidence in this case, the Board finds that the 20 percent rating assigned in this case is sufficient to accord justice under 38 C.F.R. § 3.321(b)(1).  Bastien v. Shinseki, 599 F.3d 1301, 1306   (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  While the Veteran described significant difficulties conducting work as a judge, he did not describe missing significant periods of time due to his hearing loss disability.  

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Indeed, he is in receipt of a combined 100 percent schedular rating for his service-connected disabilities.  Accordingly, consideration of an extraschedular rating based upon multiple service-connected conditions is not warranted.

II.  The Duties to Notify and Assist

In its February 2015 decision, the Board previously determined that VA's duty to notify the Veteran had been satisfied by way of a December 2010 notice letter and by a hearing before the undersigned which clarified the issue on appeal and identified potentially relevant evidence that the Veteran may submit in support of his claim.

The Board also determined that VA satisfied its duty to assist by acquiring the Veteran's records of VA and private treatment, as well as furnishing him with several VA examinations (now including the most recent examination in April 2015).

The Court remanded this matter back to the Board on the basis that the Board, in remanding the Veteran's TDIU claim, ordered additional development that related directly to the issue of whether a higher extraschedular rating was warranted.  See March 2016 JMR.  As that newly developed evidence has been considered, the instructions of the JMR have been satisfied.

"A joint motion for remand, when drafted properly, identifies... clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency."  Carter v. Shinseki, 26 Vet App. 534, 541 (2014).  In this case, the JMR did not identify any errors in the duties to notify or assist.


ORDER

An extraschedular rating higher than 20 percent for bilateral hearing loss is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


